Case 0:19-cr-60276-AHS Document 37 Entered on FLSD Docket 03/16/2020 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                         CASE NUMBER: 19-CR-60276-MGC

  UNITED STATES OF AMERICA,

  -vs-

  CHRISTOPHER MIANO,
       Defendant.
  ____________________________/

                      UNOPPOSED MOTION TO AUTHORIZE
                       TEMPORARY CHANGE OF ABODE

                 Through counsel, Christopher Miano petitions the Court to approve that

  he resides at 2584 SE. 12th Street, Pompano Beach, FL 33062 while his home is

  occupied by short-term renters.

     1. Mr. Miano’s home and the dwelling at which he plans to live for the next week

         are approximately three blocks apart.

     2. Government counsel does not oppose this request.

     3. The Defendant will resume occupancy of his home on or before March 23,

         2020.

     WHEREFORE, counsel petitions the court to grant this request.

                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 16th day of March 2020, I conventionally

  filed the foregoing document, under seal, with the Clerk of the Court and provided

  a copy to all counsel of record.
Case 0:19-cr-60276-AHS Document 37 Entered on FLSD Docket 03/16/2020 Page 2 of 2




                                     Respectfully Submitted,

                                     WILLIAM R. TUNKEY, P.A.
                                     2250 SW 3rd Ave, 4th Floor
                                     Miami, FL 33129
                                     Tel: (305) 858-9550
                                     Email: bill@tunkeylaw.com

                                     BY: /s/ William R. Tunkey
                                           WILLIAM R. TUNKEY
                                           FLA. BAR. NO. 125153
